      Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

CHRISTINE HERRLEY, Individually,              §      Case Number: 2:21-cv-00158
And as Representative of the Estate of        §
AUGUST HERRLEY, deceased,                     §
TABITHA SUE HERRLEY, AND                      §
AUGUST LEO HERRLEY II                         §
                                              §
             Plaintiffs                       §
                                              §
                                              §
VS.                                           §      COMPLAINT
                                              §
DAIMLER TRUCKS NORTH AMERICA                  §
LLC                                           §
                                              §      Jury Trial Demanded
             Defendants                       §


                          PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Plaintiffs, Christine Herrley (Individually, and as Representative of

the Estate of August Leo Herrley, deceased), Tabitha Sue Herrley, and August Leo

Herrley II, and file their Original Complaint against Defendant Daimler Trucks North

America, LLC (“DTNA”). In support thereof, Plaintiffs would respectfully show the

Court as follows:

                                            I.
                                         PARTIES

      1.1    Plaintiff Christine Herrley is domiciled in Texas and is therefore a citizen of

Texas and was so at the time of the Subject Incident. Christine Herrley brings her

individual claim for the wrongful death of her husband August Leo Herrley Sr.,

deceased. Christine Herrley also brings a claim as representative of the estate of August

Herrley, deceased.
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 2 of 9



        1.2     Plaintiff Tabitha Sue Herrley is domiciled in Texas and is therefore a citizen

of Texas and was so at the time of the Subject Incident. Tabitha Sue Herrley brings her

individual claim for the wrongful death of her biological father August Leo Herrley Sr.,

deceased.

        1.3     Plaintiff August Leo Herrley II is domiciled in Texas and is therefore a

citizen of Texas and was so at the time of the Subject Incident. August Leo Herrley II

brings his individual claim for the wrongful death of his biological father, August Leo

Herrley Sr., deceased.

        1.4     Defendant Daimler Trucks North America, LLC, (“DTNA”) is a limited

liability company incorporated under the laws of Delaware with its principal place of

business in Oregon. DTNA conducts business in Texas, engages in continuous and

systematic contacts with the State of Texas, and derives substantial economic profits from

its business activities in Texas. DTNA’s President, Roger Nielsen as well as DTNA’s Vice

President, John O’Leary, are both from Portland Oregon. DTNA can be served with

process by serving its registered agent C T Corporation Systems at 1999 Bryan St., Ste.

900, Dallas, Texas 75201.

                                           II.
                                 VENUE AND JURISDICTION

        2.1     Venue is proper in this District and Division pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claim

occurred in the Southern District of Texas. More specifically, the incident that forms the

basis of this lawsuit occurred in Live Oak County, Texas, which is located in the Corpus

Christi Division of the Southern District of Texas.




Plaintiffs’ Original Complaint         Page 2 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 3 of 9



        2.2     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 as

there is complete diversity of citizenship between Plaintiffs and Defendant and the

amount in controversy exceeds $75,000.00.

        2.3     This Court has specific personal jurisdiction over the Defendant because it

purposely directed its activities to Texas and the claims made in this litigation are the

result of injuries that arise directly out of and relate to those activities. In particular, this

action arises foreseeably from Defendant’s conduct following its purposeful choices to

maintain manufacturing facilities in Texas and to sell its tractor-trailers in Texas, and its

failure to exercise ordinary care while doing those things. Indeed, the tractor involved in

the incident that gives rise to this action was sold by Defendant in Texas to a Texas

purchaser. Defendant should have reasonably anticipated being haled into court in Texas

given the substantial connection between its activities in Texas and the claims made in

this lawsuit. Thus, this action seeks to adjudicate issues deriving directly from or

connected directly with its tortious activities in Texas, and this Court’s personal

jurisdiction over this Defendant as the action arises from that nexus. Defendant itself

created the contacts with Texas by purposefully availing itself of the privilege of

conducting activities within Texas. Defendant has sufficient minimum contacts with the

State of Texas to support the exercise of personal jurisdiction over it by a court in the

forum state. Based upon the direct connection between the Defendant’s activities in

Texas and the claims made against it, as well as the minimum contacts it purposefully

made with the State of Texas, the exercise of personal jurisdiction here is consistent with

due process; it does not offend traditional notions of fair play and substantial justice and

is neither unfair nor unreasonable.




Plaintiffs’ Original Complaint         Page 3 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 4 of 9



                                        III.
                                 BACKGROUND FACTS

        3.1     On April 27, 2020, Mr. August Leo Herrley Sr., (age 49), was traveling

northbound on IH-37 in a 2021 Freightliner Cascadia 126 tractor-trailer which was

manufactured and designed by DTNA. Mr. Herrley was travelling that day from Corpus

Christi, Texas to San Antonio, Texas. While doing so, the tractor, which was equipped

automation technology -- including lane departure systems and other detection systems

-- lost control, ran off the road, and crashed into a guardrail and steep embankment. Mr.

Herrley Sr., suffered blunt force injuries, which led to his death.

        3.2     Subsequent investigation revealed that the DTNA-equipped automated

systems in the tractor malfunctioned and failed to initiate the safety systems that are

designed to prevent such incidents from occurring or to minimize the injuries and

prevent deaths resulting from such incidents.

                      CAUSES OF ACTION AGAINST DEFENDANTS
                         DIAMLER TRUCKS NORTH AMERICA

                                        IV.
                                 PRODUCTS LIABILITY

        4.1     The subject 2021 Freightliner was designed, manufactured, and sold by

DTNA. At the time the tractor was sold, DTNA was in the business of designing,

manufacturing, and selling tractors such as the one in question.

        4.2     At the time the tractor in question was designed, manufactured, and sold

by DTNA, it was defective in design and unreasonably dangerous as designed. The

defective and unreasonably dangerous condition of the 2021 Freightliner was a

producing cause of the death of Mr. August Leo Herrley Sr., and damages to Plaintiffs.

        4.3     The defects regarding the 2021 Freightliner at issue include, but are not

limited to, the tractor’s automation system(s), lane departure system(s), and detection

Plaintiffs’ Original Complaint        Page 4 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 5 of 9



system(s). The 2021 Freightliner that August Leo Herrley, Sr. was driving was equipped

with those automated safety systems. During the occurrence that gives rise to this action,

however, those defective automated safety systems failed and did not protect August Leo

Herrley Sr. The defective automated safety systems were a producing cause of the death

of Mr. August Leo Herrley Sr., and the damages to the Plaintiffs.

        4.4     There were safer alternative designs other than the one used, which were

economically and technologically feasible and would have prevented or significantly

reduced the risk of the accident and/or injury in question without substantially

impairing the vehicle’s utility. DTNA could have designed its automated safety systems

in manner that would have made them less prone to failure. Such safer alternative

designs were available in the market and were technologically and economically feasible

at the time of the 2021 Freightliner was manufactured and would not have impaired the

utility of the tractor. For instance, other automation systems, such as the Bendix®

Wingman® Fusion™, were available and were technologically and economically feasible.

Such alternatives are safer than the DTNA system because (among other things) such

alternative designs work as a fully integrated system that works together with its camera

detection device(s)/system(s), radar device(s)/system(s), stability device(s)/system(s),

sensors, and software that are designed to always create a detailed data picture of the

vehicle’s surroundings to protect the driver and the public. Such safer alternatives are

also designed and equipped with reliable collision mitigation features that will trigger

automatic braking when the system determines that a potential collision is imminent. The

same safer alternatives use these features to also prevent and mitigate rollovers and loss

of control situations. In addition, such safer alternatives also contain reliable highway




Plaintiffs’ Original Complaint       Page 5 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 6 of 9



departure warning and braking systems that assist the driver in maintaining his lane of

travel.

          4.5   The safer alternative designs were economically and technologically

feasible at the time the product left the control of DTNA by the application of existing or

reasonably achievable scientific knowledge. Indeed, such safer alternative designs were

already in use in the relevant industry at the time that the vehicle in question in this action

was designed and manufactured.

          4.6   At the time of the accident, the tractor was in the same or substantially

similar condition as when it left the control of DTNA and was placed into the stream of

commerce. No material alterations were made to the tractor.

          4.7   Further, at the time the tractor in question was sold, the defective design

caused the product to unexpectedly fail to function in a manner reasonably expected by

an ordinary consumer and user of such tractors. The defective and unreasonably

dangerous design of the tractor was a producing cause of the death of Mr. August Leo

Herrley, Sr., and injuries and damages to Plaintiffs.

                                                V.

                                        NEGLIGENCE

          5.1   DTNA committed actions of omission and commission, which collectively

and severally constituted negligence, and which were a proximate cause of the death of

Mr. August Leo Herrley, Sr., and the injuries and damages to Plaintiffs.

          5.2   DTNA had a duty to exercise ordinary care and breached that duty by its

acts of negligence, including the following:

                (a)      Negligently designing the automation safety system(s) found

                         within the tractor in question;


Plaintiffs’ Original Complaint          Page 6 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 7 of 9



                (b)     Negligently designing the lane departure system(s) found within the

                        tractor in question;

                (c)     Failing to adequately train and assist dealers in the dangers

                        associated with the tractor;

                (d)      Failure to warn about and disclose known problems and defects;

                (e)      Equipping the subject tractor with defective safety automation

                         system(s)

      5.3       The negligent conduct of DTNA on the occasion in question was a

proximate cause of the occurrence in question and the death of August Leo Herrley Sr.,

and injuries and damages to Plaintiffs.

                                          DAMAGES

                                             VI.
                                       ACTUAL DAMAGES

        6.1     Christine Herrley, individually, as representative of the Estate of August

Leo Herrley Sr., Deceased, Tabitha Sue Herrley, and August Leo Herrley II, seek to

recover actual, special, incidental and/or consequential damages suffered as the result of

the untimely death and loss of August Leo Herrley Sr., as provided for by Texas Civil

Practice and Remedies Code § 71.001, et seq., the “Texas Wrongful Death Act.” Such

damages include:

        (a)     Past and future pecuniary loss

        (b)     past and future loss of companionship and society

        (c)     Past and future mental anguish,

        (d)     loss of inheritance;




Plaintiffs’ Original Complaint          Page 7 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 8 of 9



        6.2     Additionally, Christine Herrley, as representative of the Estate of August

Leo Herrley Sr., Deceased, seeks to recover survival damages, on behalf of August Leo

Herrley Sr., pursuant to Texas Civil Practice and Remedies Code § 71.021, including:

        (a)     funeral and burial expenses related to the subject incident, and

        (b)     damages for the conscious pain and suffering Mr. August Leo Herrley Sr.,

experienced prior to the time of his death.

                                   VII.
                  PREJUDGMENT AND POST-JUDGMENT INTEREST

        7.1     Plaintiffs seek pre-judgment and post-judgment interest at the maximum

legal rate.

                                         VIII.
                                 CONDITIONS PRECEDENT

        8.1     All conditions precedent to Plaintiffs’ rights to recover and Defendant’s

liability have been performed or have occurred.

                                             IX.
                                       JURY DEMAND

        9.1     Plaintiffs request a trial by jury and tender the requisite fee.

                                            X.
                                    PRAYER FOR RELIEF

        10.1    WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant

be cited to appear and answer herein, that this cause be set down for trial before a jury,

and that Plaintiffs recover judgment of and from Defendant for actual, special, incidental

and/or consequential damages as pled herein, in such an amount as the evidence shows

and the jury determines to be proper, together with pre-judgment interest and post-

judgment interest, costs of suit, and such other and further relief to which Plaintiffs may

show themselves, to be justly entitled, whether at law or in equity.


Plaintiffs’ Original Complaint          Page 8 of 9
       Case 2:21-cv-00158 Document 1 Filed on 07/30/21 in TXSD Page 9 of 9



                                               Respectfully Submitted,

                                               WATTS GUERRA LLP

                                                /s/ Jorge L. Mares
                                               MIKAL C. WATTS
                                               State Bar No. 20981820
                                               mcwatts@wattsguerra.com
                                               FRANCISCO GUERRA, IV
                                               State Bar No. 00796684
                                               fguerra@wattsguerra.com
                                               JORGE L. MARES
                                               State Bar No. 24087973
                                               jmares@wattsguerra.con
                                               Four Dominion Drive
                                               Bldg. 3, Suite 100
                                               San Antonio, Texas 78257
                                               Telephone No.: 210.447.0500
                                               Facsimile No.: 210.447.0501

                                               ATTORNEYS FOR PLAINTIFFS




Plaintiffs’ Original Complaint   Page 9 of 9
